EXHIBIT 10.2

 

FIRST AMENDMENT TO GUARANTY AGREEMENT

 

THIS FIRST AMENDMENT TO GUARANTY AGREEMENT (this “First Amendment”), dated as of
February 7, 2014, is entered into among the parties listed on the signature
pages hereof as Guarantors (collectively, the “Guarantors”), and BANK OF
AMERICA, N.A. (the “Guarantied Party”, and collectively with any Affiliates
thereof, the “Guarantied Parties”).

 

BACKGROUND

 

A.                                    The Guarantors and the Guarantied Party
are parties to that certain Guaranty Agreement, dated as of March 1, 2013 (the
“Guaranty Agreement”).  The terms defined in the Guaranty Agreement and not
otherwise defined herein shall be used herein as defined in the Guaranty
Agreement.

 

B.                                    The parties to the Guaranty Agreement
desire to make certain amendments to the Guaranty Agreement.

 

C.                                    The Guarantied Party hereby agrees to
amend the Guaranty Agreement, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Guarantors and the
Guarantied Party covenant and agree as follows:

 

1.                                      AMENDMENTS.

 

(a)                                 Section 1of the Guaranty Agreement is hereby
amended by adding the following defined terms thereto to read as follows:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, as well as any
rule promulgated thereunder by the Commodity Futures Trading Commission.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 35 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the

 

1

--------------------------------------------------------------------------------


 

Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that otherwise qualifies at such time as an “eligible
contract participant” under §1a(18)(A)(v) or (C) of the Commodity Exchange Act
and Regulation 1.3(m) promulgated thereunder by the Commodity Futures Trading
Commission.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 35).

 

“Stock Repurchase Effective Date” means the date of the closing of the cash
tender offer commenced reasonably promptly after the First Amendment Effective
Date pursuant to which Limited shall make payment for the initial Treasury Stock
Purchases in connection with such tender.

 

“First Amendment” means that certain First Amendment to Guaranty Agreement,
dated as of February 7, 2014, among the Guarantors and the Guarantied Party.

 

“First Amendment Effective Date” means the date that all of the conditions of
effectiveness set forth in Section 3 of the First Amendment have been satisfied.

 

(b)                                 The definition of “Swap Obligation” set
forth in Section 1 of the Guaranty Agreement is hereby amended to read as
follows:

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

(c)                                  Section 8(f)(4) of the Guaranty Agreement
is hereby amended to read as follows:

 

(4)                                 provided after giving effect thereto on a
pro forma basis the Leverage Ratio is not greater than (i) 2.75 to 1.00 prior to
the date that the Compliance Certificate for the fiscal year ending February 28,
2015 is required to have been delivered and (ii) 2.50 to 1.00 thereafter,
Limited may declare or pay cash Dividends to its stockholders and make Treasury
Stock Purchases; provided, however, nothing in this clause (d) shall prohibit or
restrict Treasury Stock Purchases made pursuant to Limited’s employee stock
option repurchase programs; and

 

(d)                                 Section 8(k)(1) of the Guaranty Agreement is
hereby amended to read as follows:

 

2

--------------------------------------------------------------------------------


 

(1)                                 Intentionally Omitted.

 

(e)                                  Section 9 of the Guaranty Agreement is
hereby amended by adding the following sentence to the end thereof:

 

Notwithstanding anything in this Section 9 to the contrary, Guarantied
Obligations shall not include Excluded Swap Obligations.

 

(f)                                   Section 14 of the Guaranty Agreement is
hereby amended by adding the following paragraph to the end thereto to read as
follows:

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Guarantors and Affiliates of
Guarantors to preserve the allocations to Obligations and Swap Obligations
otherwise set forth above in this Section 14.

 

(g)                                  The Guaranty Agreement is hereby amended by
adding Sections 35 and 36 to the end thereof to read as follows:

 

SECTION 35.                     Keepwell.  Each Guarantor that is a Qualified
ECP Guarantor at the time the guaranty by any Specified Loan Party, becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under its guaranty and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 35 voidable under
Applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section 35 shall remain in full force and effect until the
Guarantied Obligations have been indefeasibly paid and performed in full. 
Solely for purposes of the Commodity Exchange Act, each Qualified ECP Guarantor
intends this Section 35 to constitute, and for such purposes this Section 35
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party.

 

SECTION 36.                     Applicable Margin.  The Borrower and the
Guarantied Party hereby agree that notwithstanding anything set forth in the
Indenture or any other Loan Document to the contrary, the Applicable Margin in
effect from and after the Stock Repurchase Effective Date through and including
the date the Compliance Certificate is delivered pursuant to Section 7(b)(2) for
the fiscal quarter ending after the Stock Repurchase Effective Date shall be no
less than Level III.  The Borrower agrees to promptly execute a supplement to
the Indenture to further evidence the agreement set forth in the immediately
preceding sentence to the extent necessary.

 

3

--------------------------------------------------------------------------------


 

(h)                                 Exhibit A, Compliance Certificate, is hereby
amended to be in the form of Exhibit A to this First Amendment.

 

2.                                      REPRESENTATIONS AND WARRANTIES TRUE; NO
EVENT OF DEFAULT.  By its execution and delivery hereof, each of the Guarantors
represents and warrants that, as of the date hereof:

 

(a)                                 the representations and warranties contained
in the Guaranty Agreement and the other Loan Documents are true and correct on
and as of the date hereof as made on and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct on such earlier date;

 

(b)                                 no event has occurred and is continuing
which constitutes a Default or an Event of Default;

 

(c)                                  (i) each Guarantor has full power and
authority to execute and deliver this First Amendment, (ii) this First Amendment
has been duly executed and delivered by the Guarantors, and (iii) this First
Amendment and the Guaranty Agreement, as amended hereby, constitute the legal,
valid and binding obligations of the Guarantors, as the case may be, enforceable
in accordance with their respective terms, except as enforceability may be
limited by applicable Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and except as rights to indemnity may be limited by federal or state
securities laws;

 

(d)                                 neither the execution, delivery and
performance of this First Amendment or the Guaranty Agreement, as amended
hereby, nor the consummation of any transactions contemplated herein or therein,
will conflict with any Law or Organization Documents of any of the Guarantors,
or any indenture, agreement or other instrument to which the Guarantors or any
of their respective property is subject; and

 

(e)                                  no authorization, approval, consent, or
other action by, notice to, or filing with, any Governmental Authority or other
Person not previously obtained is required for the execution, delivery or
performance by any of the Guarantors of this First Amendment.

 

3.                                      CONDITIONS TO EFFECTIVENESS.  This First
Amendment shall be effective upon satisfaction or completion of the following:

 

(a)                                 the Guarantied Party shall have received
counterparts of this First Amendment executed by each of the Guarantors and
acknowledged by the Borrower; and

 

(b)                                 the Guarantied Party shall have received, in
form and substance satisfactory to the Guarantied Party and its counsel, such
other documents, certificates and instruments as the Guarantied Party shall
reasonably require.

 

4

--------------------------------------------------------------------------------


 

4.                                      REFERENCE TO THE GUARANTY AGREEMENT.

 

(a)                                 Upon the effectiveness of this First
Amendment, each reference in the Guaranty Agreement to “this Agreement”,
“hereunder”, or words of like import shall mean and be a reference to the
Guaranty Agreement, as affected and amended hereby.

 

(b)                                 The Guaranty Agreement, as amended by the
amendments referred to above, shall remain in full force and effect and is
hereby ratified and confirmed.

 

5.                                      COSTS, EXPENSES AND TAXES.  The
Guarantors agree to pay on demand all reasonable costs and expenses of the
Guarantied Party in connection with the preparation, reproduction, execution and
delivery of this First Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and out-of-pocket expenses of
counsel for the Guarantied Party with respect thereto).

 

6.                                      BORROWER’S ACKNOWLEDGMENT.  By signing
below, the Borrower (a) acknowledges, consents and agrees to the execution,
delivery and performance by the Guarantors of this First Amendment,
(b) acknowledges and agrees that its obligations in respect of the Guaranty
Agreement (i) are not released, diminished, waived, modified, impaired or
affected in any manner by this First Amendment or any of the provisions
contemplated herein, (c) ratifies and confirms its obligations under the
Guaranty Agreement, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its obligations under the Loan
Agreement.

 

7.                                      EXECUTION IN COUNTERPARTS.  This First
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.  For purposes of this First
Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Guarantied Party (or its counsel)
by facsimile machine, telecopier or electronic mail is to be treated as an
original.  The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature
page thereto) so transmitted is to be considered to have the same binding effect
as an original signature on an original document.

 

8.                                      GOVERNING LAW; BINDING EFFECT.  This
First Amendment shall be governed by and construed in accordance with the laws
of the State of Texas applicable to agreements made and to be performed entirely
within such state, provided that each party shall retain all rights arising
under federal law, and shall be binding upon the parties hereto and their
respective successors and assigns.

 

9.                                      HEADINGS.  Section headings in this
First Amendment are included herein for convenience of reference only and shall
not constitute a part of this First Amendment for any other purpose.

 

10.                               ENTIRE AGREEMENT.  THE GUARANTY AGREEMENT, AS
AMENDED BY THIS FIRST AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT

 

5

--------------------------------------------------------------------------------


 

THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL  AGREEMENTS BETWEEN THE PARTIES. 
THERE ARE NO UNWRITTEN ORAL  AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment is executed as of the date first set
forth above.

 

 

GUARANTORS:

 

 

 

HELEN OF TROY L.P.,

 

a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

HELEN OF TROY LIMITED,

 

a Barbados corporation

 

 

 

HOT NEVADA, INC.,

 

a Nevada corporation

 

 

 

HELEN OF TROY NEVADA CORPORATION,

 

a Nevada corporation

 

 

 

HELEN OF TROY TEXAS CORPORATION,

 

a Texas corporation

 

 

 

IDELLE LABS LTD.,

 

a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

OXO INTERNATIONAL LTD.,

 

a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

PUR WATER PURIFICATION PRODUCTS, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Thomas J. Benson

 

 

Thomas Benson

 

 

Title for all:

Senior Vice President — Finance and
Chief Financial Officer

 

Signature Page to First Amendment to Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED,

 

a Macau corporation

 

 

 

 

 

By:

/s/ Thomas J. Benson

 

 

Thomas Benson

 

 

Director

 

 

 

 

 

 

KAZ, INC.,

 

a New York corporation

 

 

 

KAZ CANADA, INC.,

 

a Massachusetts corporation

 

 

 

KAZ USA, INC.,

 

a Massachusetts corporation

 

 

 

 

 

By:

/s/ Thomas J. Benson

 

 

Thomas Benson

 

 

Title for all: Senior Vice President — Finance

 

 

 

HELEN OF TROY LIMITED,

 

a Bermuda company

 

 

 

By:

/s/ Thomas J. Benson

 

 

Thomas Benson

 

 

Chief Executive Officer

 

Signature Page to First Amendment to Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

GUARANTIED PARTY:

 

 

 

BANK OF AMERICA, N.A., as Guarantied Party

 

 

 

 

 

By:

/s/ Gary L. Mingle

 

 

Gary L. Mingle

 

 

Senior Vice President

 

Signature Page to First Amendment to Guaranty Agreement

 

--------------------------------------------------------------------------------